DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 12, 2022 has been entered.
 Response to Amendment
In response to the amendment received December 12, 2022:
Claims 1-2 and 4-5 are pending. Claim 3 have been cancelled as per applicant’s request.
The previous 103 rejection has been withdrawn in light of the amendments, however a new 103 rejection has been made below using a newly cited reference Kim et al. (US 2018/0062158).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 4-5 rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0062158) in view of Fuse et al. (JP 2010251126A).
Regarding Claim 1, Kim et al. teaches a negative electrode for a nonaqueous electrolyte secondary battery (Para. [0022], [0050]) comprising a current collector, a negative electrode mixture layer disposed on the current collector (i.e. a mixture layer disposed on the current collector), wherein the negative electrode mixture layer comprises silicon oxide and graphite as active material (i.e. the mixture layer including a carbon material and a Si-containing compound as active material), wherein the negative electrode mixture layer comprises a first negative electrode mixture layer (i.e. first layer) disposed on the current collector and containing natural graphite and silicon oxide (i.e. includes the carbon material and the Si-containing cofound) and a first polymer binder (Para. [0022]) wherein the polymer is polyacrylic acid (Para. [0036]) and a second negative electrode mixture layer containing artificial graphite and second polymer binder (i.e. a second layer which is disposed on the first layer and includes the carbon material and a second binder) (Para. [0022]) wherein the weight ratio (i.e. mass ratio) of the graphite in the first layer to the silicon oxide (i.e. the mass ratio of the carbon material contained in the first layer to the Si-containing compound contained in the first layer) is 90:10 to 95:5 (within the claimed range) (Para. [0027]) (i.e. the carbon material contained in the first layer has a highest mass ratio among the active materials contained in the first layer) and the second negative electrode mixture layer contains 90 to 100 wt% of artificial graphite (i.e. the carbon material contained in the second layer has a highest mass ratio among the active materials contained in the second layer and the second layer is substantially free from a Si-containing compound) (Para. [0028]).
	Kim et al. does not explicitly teach a mass of the first layer or the second layer compared to a mass of the negative electrode mixture layer.
However, Kim et al. teaches the first negative electrode mixture layer and the second negative electrode mixture layer may have a thickness ratio of 3:7 to 1:9 (Para. [0033]) wherein adjusting the thickness ratio of the first negative electrode mixture layer and the second negative electrode mixture (i.e. adjusting the amounts, or mass% of the respective first and second layers in regards to the mass of the mixture layer)  achieves good adhesion to the current collector as well as high output and long cycle life (Para. [0033]). Thus, adjusting the respective amounts or mass% of the respective first and second layers in regards to the mass of the mixture layer is a result effective variable (a variable that achieves a recognized result) and modifying the respective amounts would be discovering the optimum range by routine experimentation. 
It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Kim et al. does not teach a tap density of the carbon materials. 
However, Fuse et al. teaches a negative electrode for a nonaqueous electrolyte secondary battery (Para. [0022]) wherein a negative electrode active material layer is formed comprising a negative active material, conductive material and binder (Para. [0084]) wherein the tap density of the composite carbon material is 0.50 g/cm3 or more and 1.20 g/cm3 or less (Claim 2, Para. [0053]), overlapping with both tap density ranges of the instant claim. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carbon material of the first and second layers of Kim et al. to incorporate the teaching of the tap density range as would easily obtain rapid charge and discharge characteristics (Para. [0038]), and when a tap density is above 1.5 g/cm3 for a composite carbon material it becomes difficult to achieve favorable battery characteristics, and too low of a tap density below 0.5 g/cm3 causes drying when forming a negative electrode material to become difficult (Para. [0054]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Additionally, since Fuse et al. teaches when a tap density is above 1.5 g/cm3 for a composite carbon material it becomes difficult to achieve favorable battery characteristics, and too low of a tap density below 0.5 g/cm3 causes drying when forming a negative electrode material to become difficult, the teaching of a tap density is recognized as a result effective variable (i.e. a variable that achieves a recognized result) and changing the tap density is optimization involving only routine skill in the art. It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Regarding Claim 2, Kim et al. as modified by Fuse et al. teaches all of the elements of the negative electrode in claim 1 as explained above. 
Kim et al. further teaches the first negative electrode active material contains natural graphite and the second negative electrode active material contains artificial graphite (Para. [0022]) (i.e. the carbon material contained in the first layer and the carbon material contained in the second layer differ from each other).
Regarding Claim 4, Kim et al. as modified by Fuse et al. teaches all of the elements of the negative electrode in claim 1 as explained above. 
Kim et al. further teaches a cell comprises a positive electrode, the negative electrode and an electrolyte in which 1M LiPF6 dissolved and ethylene carbonate, dimethyl carbonate and ethyl methyl carbonates well as additives were mixed was injected thereto to make a monocell (i.e. a nonaqueous electrolyte secondary battery comprising a nonaqueous electrolyte) (Para. [0050]). 
Regarding Claim 5, Kim et al. as modified by Fuse et al. teaches all of the elements of the negative electrode in claim 1 as explained above. 
Kim et al. further teaches the second polymer binder may be at least one selected from polyvinylidene fluoridehexafluoropropylene copolymer, polyvinylidene fluoride, polyacrylonitrile, polymethyl methacrylate , polyvinyl pyrrolidone , tetrafluoroethylene, polyethylene, polypropylene, polyacrylic acid, ethylene propylene-diene monomer, styrene butadiene rubber , fluorine rubber and polymers prepared by substituting hydrogen thereof with Li , Na or Ca (i.e. the second layer is substantially free from a polyacrylic acid or a salt thereof) (Para. [0012]). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./           Examiner, Art Unit 1729   

/ULA C RUDDOCK/           Supervisory Patent Examiner, Art Unit 1729